Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/157,682 filed on January 25, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on May 2, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on February 2, 2022.  Applicant has amended claims 1, 3-16 and 18-20.
Claims 1-22 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on May 2, 2022 have been fully considered.
With respect to objection to claims 6-8 for matters of informalities, in view of amendments made to claims 6-8, objections to said claims are hereby withdrawn.
With respect to rejection of claims 2, 4, 6, 8, 10, 12, 14 and 16 under 35 U.S.C. 112(b) as being indefinite, which resulted from Claim Interpretation under 35 U.S.C. 112(f), in view of applicant’s arguments on pp. 7-9, rejection of said claims is hereby withdrawn.
With respect to nonstatutory double patenting rejection over U.S. Patent No. 10,944,915, in view of applicant’s filing of a Terminal Disclaimer and paying the fee, the double patenting rejection is withdrawn.
With respect to rejection of claims 1-16 and 19-22 under 35 U.S.C. 103 as being unpatentable over Hylen et al., US 2007/0014560 A1 in view of Fomitchov et al., US 2011/0261175 A1, applicant’s arguments are directed to amendments made to independent claim 1 and are, therefore, moot. Nevertheless, the entered amendments required an updated search necessitating new grounds of rejection the results of which are presented in the Office action that appears below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1-22, are rejected under 35 U.S.C. 103 as being unpatentable over Hylen et al., US 2007/0014560 A1 (Hylen) in view of Fomitchov et al., US 2011/0261175 A1 (Fomitchov) and further in view of Okuda et al., US 2019/0329721 A1 (Okuda).
With respect to claim 1, Hylen discloses a multi-aperture imaging system [abstract, FIG. 1, par. 50], comprising: a first camera module having at least one lens and an angular field of view: FOV1, as a wide-angle length camera module [par. 13, wide-angle lens with a relatively short focal length – see also par. 55: “any of a variety of variable power optics can be employed at the intermediate focal plane 18 to create controlled distortion which may then be used to control focus regionally throughout the field of view”, FIG. 4], a second camera module having at least one lens and an angular field of view: FOV2, as a mid-focal length camera module [see explanation above and also par. 53: “intermediate focal plane”, FIG. 5], and a third camera module having at least one lens and an angular field of view: FOV3, as a long-focal length camera module, wherein said first camera module, said second camera module and said third camera module are provided on a plane perpendicular to an optical axis thereof, and are operated coordinately to achieve photographing performances of a predetermined number of depths of field through focal lengths of said first, second and third camera modules, and arranged in such a manner that said FOV1 > said FOV2 > said FOV3 and a portion of a field of view area of said FOV1 is covered by a portion of a field of view area of said FOV2, while a portion of a field of view area of said FOV2 is covered by a portion of a field of view area of said FOV3 [FIGS. 4-6: where FIG. 4 shows FOV1, FIG. 5 shows FOV2 and FIG. 6 shows FOV3; accordingly FOV1 > FOV2; FOV2 > FOV3]. Also, it is well-known and common knowledge in the art of photography that the depth of field of a wide-angle  camera that has a relatively short focal length is close to infinite, resulting in all objects in the field of view (foreground and background) to remain in focus resulting in a larger field of view compared to a mid-focal length camera which, in turn, has a larger field of view of long-focal camera – see par. 13 and also publicly available information on photography such as https://www.edmundoptics.com]. Furthermore, Fomitchov discloses an imaging system to provide independent adjustment of field of view, position of focal plane and size of the optical aperture in order to achieve optical collection efficiency for each of the visible optical spectral channel [par. 21]. But Hylen and Fomitchov, alone or in combination, do not explicitly disclose wherein said first camera module, said second camera module and said third camera module are provided on a plane perpendicular to an optical axis thereof. However, Okuda discloses wherein said first camera module, said second camera module and said third camera module are provided on a plane perpendicular to an optical axis thereof [FIGS. 2-3 where in FIG. 2, the three cameras 51 are shown on separate planes wherein said planes are perpendicular to optical axis; modifying the configuration of FIG. 2 to make the three camera modules on the same plane would have been obvious to a POSIA and is even noted as an eighth aspect of the invention of Okuda as indicated in par. 86]. Therefore, in view of disclosures by Okuda, Fomitchov and publicly available information on photography, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Hylen with Fomitchov and Hylen and publicly available information on photography with the motivation to devise an optical system and method for allowing regional focus control [Fomitchov: abstract, par. 21].
With respect to claim 2, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 1 and further discloses wherein each of said FOV1, said FOV2, and said FOV3 satisfies the following conditions:
10° ≤ said FOV3 ≤ 40°, 25°≤ said FOV2 ≤ 90°, and 50°≤ said FOV1 ≤ 180° [FIGS. 4-6 – given that the angle of view is defined as the arctangent of a ratio of the image size (e.g., diameters of circles in FIG. 4 for FOV1, FIG. 5 for FOV2, and FIG. 6 for FOV3) to the distance of the objective lens to the image, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the axial location of the objective lens to arrive at the above ranges; furthermore, it is noted that said angle for FOV1 is larger than the angle for FOV2 which in turn is larger than the angle for FOV3].
With respect to claim 3, Hylen, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 1 and further discloses wherein at a position distanced from an end surface of said at least one lens of said first camera module of ≥5 cm, said field of view area of said FOV3 is at least partially covered and included by said field of view area of said FOV2 [par. 13 – ref. to 400 mm and also FIGS. 4-6, where the circle in FIG. 6 can be included in the circle in FIG. 5 which in turn can be included in the circle in FIG. 4].
With respect to claim 4, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 2 and further discloses wherein at a position distanced from an end surface of said at least one lens of said first camera module of ≥ 5 cm, said field of view area of said FOV3 is at least partially covered and included by said field of view area of said FOV2 [par. 13 – ref. to 400 mm and also FIGS. 4-6, where the circle in FIG. 6 can be included in the circle in FIG. 5 which in turn can be included in the circle in FIG. 4].
With respect to claim 5, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 1 and further discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥ 20 cm, a center of a section of said field of view area of said second camera module and a center of a section of said field of view area of said first camera module are coincided [par. 13 – ref. to 400 mm and also FIGS. 4-6, where the center of circles in FIGS. 4-6 are co-located].
With respect to claim 6, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a center of a section of said field of view area of said second camera module and a center of a section of said field of view area of said first camera module are coincided [Fomitchov, FIGS. 2-3, par. 21 noting that Fomitchov discloses an adjustable optical system wherein field of view, position of focal plane and size of the optical aperture can be independently adjusted]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a center of a section of said field of view area of said second camera module and a center of a section of said field of view area of said first camera module are coincided [Fomitchov, FIGS. 2-3, par. 21 noting that Fomitchov discloses an adjustable optical system wherein field of view, position of focal plane and size of the optical aperture can be independently adjusted]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 8, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 4. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a center of a section of said field of view area of said second camera module and a center of a section of said field of view area of said first camera module are coincided [Fomitchov, FIGS. 2-3, par. 21 noting that Fomitchov discloses an adjustable optical system wherein field of view, position of focal plane and size of the optical aperture can be independently adjusted]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 2. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 3. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 12, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 4. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 13, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 5. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 14, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 6. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 15, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 7. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2≤0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 16, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 8. Furthermore, Fomitchov discloses wherein at a position distanced from said end surface of said at least one lens of said first camera module of ≥ 20 cm [Hylen, par. 13 – see note in the above rejection of claim 5], a radius of said field of view area of said second camera module is R2 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I2, wherein I2/R2 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 17, Hylen, in view of Fomitchov and Okuda, disclose all the limitations of claim 1. Furthermore, Okuda discloses wherein a distance between an optical axis of said second camera module and an optical axis of said third camera module is said I2, wherein 1 cm ≤ said I2 ≤ 3 cm [FIG. 2, claim 2, three optical axes At, An and Aw can be set apart such that the claimed inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 18, in view of Fomitchov and Okuda, disclose all the limitations of claim 1. Furthermore, Okuda discloses wherein at a position distanced from an end surface of said at least one lens of said second camera module ≤ 3 cm, a field of view area of said FOV2 is at least partially covered and included by a field of view area of said FOV1 [FIG. 2, claim 2, three optical axes At, An and Aw can be set apart such two of the fields of views of the three cameras have an overlap]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 19, Hylen, in view of Fomitchov and Okuda, disclose all the limitations of claim 1. Furthermore, Fomitchov discloses wherein at a position distanced from an end surface of said at least one lens of said second camera module of ≤10 cm, a center of a section of a field of view area of said first camera module and a center of a section of a field of view area of said second camera module are coincided [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes and therefore the field of views of said camera are coincided]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 20, Hylen, in view of Fomitchov and Okuda, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Fomitchov discloses wherein at a position distanced from an end surface of said at least one lens of said third camera module of ≥10 cm, a radius of a field of view area of said first camera module that is R1 and a distance between an optical axis of said second camera module and an optical axis of said first camera module is I1, wherein I1/R1 ≤ 0.125 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system comprises cameras that share optical axes, i.e. I2 = 0 and therefore, I2/R2 = 0 and the inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 21, Hylen, in view of Fomitchov and Okuda, disclose all the limitations of claim 1. Furthermore, Fomitchov discloses wherein a ratio of equivalent focal lengths of said third camera module and said first camera module is ≥ 4 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system such that focal lengths can be adjusted such that the claimed inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 22, Hylen, in view of Fomitchov and Okuda, disclose all the limitations of claim 1. Furthermore, Fomitchov discloses wherein a ratio of an equivalent focal length of said second camera module and an equivalent focal length of said first camera module is ≥ 3 [Fomitchov, FIGS. 2-3, noting that Fomitchov’s adjustable optical system such that focal lengths can be adjusted such that the claimed inequality is satisfied]. Therefore, the claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Border et al., US 2008/0219654 A1, discloses camera system with multiple lenses.
Parulski et al., US 2008/0218611 A1, discloses method and apparatus for dual lens camera.
Pan et al., US 20070236595 A1, discloses method for improving stitching accuracy with lens distortion correction.
Hylen, US 6,167,206 A, discloses image modifiers for use in photography.
Goosey, US 6,377,404 B1, discloses reverse telephoto zoom lens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485